Corrected Final Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 90-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “fragmenting the mat to form a plurality of fibrous fragments each comprising an intertwined collection of silica fibers or portions thereof” which renders the claim and dependent claims indefinite. It is unclear if “portions thereof” refers to portions of the silica fibers or portions of the intertwined collection. Either interpretation will be used for purposes of examination. It is noted that portions of the intertwined collection of silica fibers includes single silica fibers.
Claim 97 recites, “…the initial sol is ripened within an enclosure, the enclosure comprising (i) a humidity sensor and a humidifier configured to control the humidity to a level of 40% to 80%, and (ii) a vent and a fan configured to draw gases away from the initial sol” which renders the claim indefinite because it is unclear if the sol is required to be ripened in an enclosure containing the recited elements or if the recited elements are in operation to control the atmosphere as recited in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-3, 9-14, and 93-94 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kosaka et al., US 2016/0053090.
	Regarding claim 1, Kosaka teaches electrospinning a sol-gel to form a non-woven mat of silica fibers, the mat is then fragmented by crushing to form fibrous fragments. The fragments are then dispersed into a liquid composition to form a modified composition. See [0174]-[0176], [0196]-[0197], and [0206]-[0207]. The fragments are considered to meet the claim limitation requiring portions of the intertwined collection of silica fibers interpreted as discussed in the 112 rejection above. Further, Kosaka teaches fragmenting the mat using a press machine that is “likely” to break the mat at the intersections of the fibers. See [0068]. Thus, it is inevitable that some of the fragments will be broken imperfectly, or not at all, at some of the intersections and that at least a small amount of the fragments formed will be intertwined collections of fibers, meeting the claim limitation. 
	Regarding claim 2, Kosaka teaches polyimide resins in the passages referenced above which are considered adhesives. Further Kosaka teaches urethane and epoxy. See [0120]-[0121].
	Regarding claim 3, Kosaka teaches TEOS. See [0174].
	Regarding claim 9, Kosaka teaches the fragments having a size (length) of 79.2 µm. See Silica Filler A in Table 6.
	Regarding claims 10-11, Kosaka teaches a diameter of 1 µm (1000 nm). See Silica filler A in Table 6.

	Regarding claim 14, Kosaka teaches molding the composition into a solid object. See [0117].
	Regarding claims 93-94, Kasaka teaches a maximum exposure temperature of 80°C. See [0174]-[0176].
	Regarding claim 98, the modified composition of Kasaka with the fibers would necessarily have a higher thermal resistance per unit area than the unmodified composition since this feature of Kasaka is the same as that claimed and thus would provide the same increased thermal resistance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 and 95-96 is rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al., US 2016/0053090, in view of Sethumadhavan et al., US 2015/0257263.
	Regarding claim 4, Kosaka teaches forming a sol gel from TEOS, water, HCl, and ethanol at a molar ratio of 1:2:0.0025:5 which has values outside of the weight ranges claimed for TEOS and ethanol. However, it would have been obvious to one of ordinary skill in the art to modify Kosaka with Sethumadhavan which teaches electrospinning a sol to produce silica fibers, the sol having a ratio of TEOS:EtOH:water:HCl of 1:2:2:0.01 which equates to about 62 wt. % TEOS and 27 wt.% ethanol. Kosaka also teaches the molar ratios can be adjusted in order to propagate elongational viscosity. Thus, it would have been obvious to one of ordinary skill in the art to adjust the molar ratio of sol components in order to achieve this end. 
	Regarding claims 95-96, Kasaka teaches a maximum exposure temperature of 80°C. See [0174]-[0176].

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al., US 2016/0053090, in view of Sethumadhavan et al., US 2015/0257263, as evidenced by Panjwani et al., International Journal of Engineering Research and General Science Volume 2, Issue 4, 2014.
Regarding claims 5-6, Kosaka teaches ripening (reacting) at temperatures above 10°C (50°F). Though Kosaka does not specifically teach the time, Kosaka teaches that the reaction rate depends on the temperature, thus it would have been obvious to one of ordinary skill in the art to determine the appropriate time depending on the temperature and reaction rate in order to achieve complete conversion into a spinnable sol. See [0062]. In order to reduce costs associated with cooling, heating, and atmospheric control it would have been obvious to one of ordinary in the art to carryout sol formation at ambient conditions. Further, in Tokyo, Japan, the origin of the Kosaka reference, the average relative humidity is 45-65%, rendering obvious the claimed conditions. See evidentiary document Panjwani, at the bottom of page 499.
In regard to claims 7 and 8, the claims require a condition to be met for electrospinning (weight and ethylene vapor production). Though Kosaka teaches a desired viscosity, this teaching and the limitations of the claims are just alternate expressions of the same quality, the ability to be electrospun. See [0056]. Thus, the values are not considered to be patentably distinct from those of Kosaka.

Claims 90-92 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Kosaka et al., US 2016/0053090.
Regarding claims 90-92, Kosaka does not teach milling, grinding, or sieving. However, Kosaka teaches crushing to reduce particle size and milling, grinding, and sieving are common methods of reducing particle size well-known in the art. The substitution of one known method of particle size reduction for another would have been 
Regarding claim 99, Kosaka teaches using the composition therein in films used in structural material ([0001]) and in thermal printing applications ([0121]) which render obvious introduction into compositions comprising binders, diluents, and pigments or dies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 90-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 40-64 of copending Application No. 16/422100 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application meet and/or render obvious all of the limitations instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 2/11/2021 have been fully considered but they are not persuasive.
	Applicant argues that Kosaka does not teach the newly claimed limitation requiring “fibrous fragments each comprising an intertwined collection of silica fibers or portions thereof”. This is unpersuasive because the fragments of Kosaka are considered to meet the claim limitation requiring portions of the intertwined collection of silica fibers interpreted as discussed in the 112 rejection above. Further, Kosaka teaches fragmenting the mat using a press machine that is “likely” to break the mat at the intersections of the fibers. See [0068]. Thus, it is inevitable that some of the fragments will be broken imperfectly, or not at all, at some of the intersections and that at least a small amount of the fragments formed will be intertwined collections of fibers, meeting the claim limitation.
	The nonstatutory double patenting rejections in view of applications 16/131531 and 16/578915 have been withdrawn because applicant’s arguments were persuasive. The nonstatutory double patenting rejection of the claims in view of patent 10,111,783 are withdrawn due to applicant’s filing of a terminal disclaimer.
	The nonstatutory double patenting rejection of the claims in view of US application 16/422100 is maintained because though the claims of the copending application are drawn to fabricating charge-storage devices, the claims of the copending application require process steps that render the instantly claimed process steps obvious. 

Allowable Subject Matter
Claim 97 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 97 requires ripening the sol in an enclosure comprising a humidity sensor, a humidifier, a vent, and a fan to control the humidity of the atmosphere. There is no teaching or suggestion in the prior art of using this configuration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736